Title: James Monroe to Thomas Jefferson, 13 February 1820
From: Monroe, James,Brown, Jacob Jennings
To: Jefferson, Thomas


					
						Dear Sir
						
							Washington
							Feby. 13. 1820
						
					
					major General Brown, who commands the northern division of our army, will have the pleasure to deliver you this letter. He visits Virga for the purpose, of manifesting his respect & regard for yourself & mr Madison & I give him this introduction to you at his request. His gallant conduct on the Niagara frontier, in the last war, and his meritorious services, thro’ the whole war, in other respects, are known to you, so that I need not dwell on them. I refer you to him for information on all interesting subjects, depending here, and have only to add my affectionate wishes for your health & happiness.
					
						
							James Monroe
						
					
				